Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	 
Response to Arguments
Claim Rejections - 35 USC § 112(b) and 112 Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-27, 29-31 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  Claim 25 recites “[a] process for preparing a nanocapsule with a diameter below 1 micron,” but in the method steps, no nanocapsule is produced, nor a nanocapsule with a diameter below 1 micron.  It’s therefore unclear if the phrase “[a] process for preparing a nanocapsule with a diameter below 1 micron” requires that the steps produce a nanocapsule with a diameter below 1 micron, or only that the steps are capable of producing a nanocapsule with a diameter below 1 micron.  The claims therefore omits essential steps, such omission amounting to a gap between the steps.  The omitted steps are:  preparation of a nanocapsule with a diameter below 1 micron.  See MPEP § 2172.01.    The term "HyC18x" in claim 33 is not a term of art, and it's unclear what the "x" in the phrase "HyC18x" corresponds to. Further, it's unclear what active method steps are encompassed by the phrase “performing a layer by layer technique relying on consecutive adsorption of oppositely charged polyelectrolytes, to provide nanocapules which are covered by polyelectrolyte films.”    The claim doesn’t stipulate what steps are involved in “performing a layer by layer technique.”  It’s unclear what steps are being claimed here in the performance of the technique, and if each layer is the same material, or a different material, and how many layers are present within the meaning of  “performing a layer by layer technique.”  It’s unclear what it means to rely on consecutive adsorption of oppositely charged polyelectrolytes.  This could be interpreted in several, non-overlapping ways.  To rely on consecutive adsorption of oppositely charged polyelectrolytes could mean that it is the adsorption of oppositely charged polyelectrolytes that form the bond between each layer, or it could mean each layer is held together by adsorption of oppositely charged polyelectrolytes, or it could mean the base layer is adhered to the nanocapsule by consecutive adsorption of oppositely charged polyelectrolytes.  The claim doesn’t clarify how the said adsorption is relied on to produce the nanocapules covered by polyelectrolyte films.  
Applicant’s arguments have been fully considered but are not found persuasive.  Regarding applicant’s argument that they did not include a step-by-step procedure in the application because the general protocol of layer-by-layer technique of consecutive adsorption of oppositivly charged polyelectrolytes is well established and known by the person in the art, the examiner initially notes that the claim language is not a layer-by-layer technique of consecutive adsorption of oppositiely charged polyelectrolytes is not the language that is claimed, but performing a layer by layer technique relying on consecutive adsorption of oppositivley charged polyelectrolytes.  To “rely on” is not defined in the claim, nor is there guidance as to what it means to “rely on” the concept of oppositively charged polyelectrolytes in the present claim.   Applicant argues that to rely on means that “negatively charged capsules firstly polycation is adsorbed followed by polyanion, etc. It is realized by the addition of predetermined volume of polyionic solution into the nanocapsule suspension. Each layer interacts with the neighboring ones, primarily due to the electrostatic forces, but another types of interactions, including hydrogen bonds, covalent bonds, and bio-specific interactions also occur.”   The examiner’s response is that applicant has provided no evidentiary basis that the art recognized meaning of “performing a layer by layer technique relying on consecutive adsorption of oppositivley charged polyelectrolytes” is understood to mean be defined as “negatively charged capsules firstly polycation is adsorbed followed by polyanion, etc.  It is realized by the addition of predetermined volume of polyionic solution into the nanocapsule suspension. Each layer interacts with the neighboring ones, primarily due to the electrostatic forces, but another types of interactions, including hydrogen bonds, covalent bonds, and bio-specific interactions also occur.”  The examiner maintains that “to rely on” could be interpreted in several, non-overlapping ways.  To rely on consecutive adsorption of oppositely charged polyelectrolytes could mean that it is the adsorption of oppositely charged polyelectrolytes that form the bond between each layer, or it could mean each layer is held together by adsorption of oppositely charged polyelectrolytes, or it could mean the base layer is adhered to the nanocapsule by consecutive adsorption of oppositely charged polyelectrolytes.  The claim doesn’t clarify how the said adsorption is relied on to produce the nanocapules covered by polyelectrolyte films.  Applicant has pointed to no evidentiary basis that proves to the contrary.  Regarding applicant’s argument that claim 25 summarizes all essential steps necessary to produce the nanocapsule, comprising mixing the aqueous phase containing appropriate polysaccharide with an oil phase containing active compound followed by emulsification and formation of multilayer shells, the examiner’s response is that there is no active step in the method wherein a nanocapsule below 1 micron is made.  Although mixing two phases and performing emulsification to produce nanocapsules may produce a diameter below 1 micron, mixing two phases and performing emulsification and produce nanocapsules of higher sizes as well.  There is no active method step wherein a nanocapsule below 1 micron is made, and the claims therefore . omits essential steps, such omission amounting to a gap between the steps.  The omitted steps are:  preparation of a nanocapsule with a diameter below 1 micron.  See MPEP § 2172.01.    Regarding applicant’s argument that Applicant argues that “x” in the formula HyC18x indicates a higher degree of substitution of octadecyl groups, the examiner’s response is that this is not defined in the application.  To the extent “x” represents a higher degree of substitution of octadecyl groups, “higher” is a relative term.  The  term “higher degree of substitution of octadecyl groups” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   Applicant points to Table 1 and argues based on those examples that the artisan would know the distinction between higher and not higher degree of substitution.  In one example, 1.5% is considered not higher, while 4.5% is considered higher.  However, the application nowhere provides a definition or guidance of what number of substitution is required to be considered higher verses not higher.  The artisan would not know, for example, if 3.0%, which lies midway between the two exemplified values, would be considered higher or not higher.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25-27, 29-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wang Adv. Healthcare Mater., 2014) in view of Namazi (The Delivery of Nanoparticles, 2012).  Wang teaches a process for preparing a nanocapsule with a diameter below 1 micron suspended in an aqueous medium, the process comprising the steps of a) mixing aqueous and oil phases; and b) performing a mechanical or ultrasound-assisted emulsification; c) mixing a lipophilic compound with the oil phase prior to mixing the aqueous and oil phases; and d) performing a layer by layer technique to provide nanocapsules which are covered by polyelectrolyte films, wherein the aqueous phase is a solution comprising a polysaccharide, with chitosan being exemplified and the oil phase comprises vegetal oil (an extract of natural origin), wherein the process is carried out without the use of surfactants (pages 825-830; Figure 1; Experimental Section).    Wang teaches combining positively charged chitosan with negatively charged alginate (relying on consecutive adsorption of oppositely charged polyelectrolytes) (page 825).
Wang fails to teach using a hydrophobically-modified polysaccharides. 
Namazi teaches the use of hydrophobically-modified polysaccharides, including charged hydrophobically-modified polysaccharides, for the preparation of nanoparticles (pages 153-160).    Charged hydrophobic modification to polysaccharides imparts amphiphilic character to the polysaccharide improving its ability to form nanoparticles and for its use as a drug delivery vehicle (page 153, 3. Modified polysaccharides (MP) for preparation of their nanoparticles).  For chitosan, Namazi teaches hydrophobically modification with groups containing carboxylic groups (Sections 3.2; Table 2).   Hydrophobic hexadecyl chains are taught (hydrophobic chains having 16 carbon atoms) (Section 4.3.2).   The hydrophobic modification enhances the ability of the polysaccharide to act as a drug delivery vehicle (pages 153-160; Section 3.2).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a hydrophobically-modified polysaccharide as the polysaccharide of Wang.  The rationale for this is that the hydrophobic modification enhances the ability of the polysaccharide to act as a drug delivery vehicle, as desired by Wang.  Regarding the following claimed ranges: about 0.1 – 40 % hydrophobic chains, an aqueous to oil phase ratio of between 10:1 and 10000:1; a pH of 2-12; a concentration 0.1-30 g/L; an ionic strength of 0.001-3M; and an ultrasound-assisted emulsification time of 15 minutes to 2 hours at a temperature from 4 to 40 degrees Celsius, these are all variables that are routinely optimized in the art and the artisan would seek to optimize these variables in the course of improving the efficacy of the capsule to act as a drug delivery agent.  The artisan would thus find these values through routine experimentation.  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).” MPEP 2144.05, II.
Applicant’s arguments have been fully considered but are not found persuasive.  Regarding applicant’s argument that it is not possible to combine the teachings of Namazi and Wang because the presence of side chains may cause a steric hindrance and make the formation of hydrogen bonds described by Wang difficult, applicant has provided no evidentiary basis for this claim.  There is no teaching that side chains limit the stability of microspheres.   Regarding applicant’s argument that high amount of capsules found in liver could be seen as non-unexpected, applicant relies on the citation of a document (Fraser et al, Hyaluronan Endocytosis: Mechanisms of Uptake and Biological Functions Cell Tissue Res 2, 233, 285293, 1982) that was not provided in the response.  For a document to be considered in the record, it should be included in an IDS.  At present, applicant has merely cited this document without either providing this document or indicating how it supports the assertion that high amount of capsules found in liver could be seen as non-unexpected.   Regarding applicant’s argument that Wang discloses the ultrasound-assisted formation of microcapsules of diameter 1-10 µm, the examiner’s response is that Wang teaches a process for preparing a nanocapsule with a diameter below 1 micron suspended in an aqueous medium, the process comprising the steps of a) mixing aqueous and oil phases; and b) performing a mechanical or ultrasound-assisted emulsification; c) mixing a lipophilic compound with the oil phase prior to mixing the aqueous and oil phases; and d) performing a layer by layer technique to provide nanocapsules which are covered by polyelectrolyte films, wherein the aqueous phase is a solution comprising a polysaccharide, with chitosan being exemplified and the oil phase comprises vegetal oil (an extract of natural origin), wherein the process is carried out without the use of surfactants (pages 825-830; Figure 1; Experimental Section).   Regarding applicant’s argument that Wang discloses formation of capsules with oil cores but not hydrophobic modification of its polysaccharide, the examiner recognizes that Wang discloses formation of capsules with oil cores but not hydrophobic modification of its polysaccharide.  However, Namazi teaches the use of hydrophobically-modified polysaccharides, including charged hydrophobically-modified polysaccharides, for the preparation of nanoparticles (pages 153-160).    Charged hydrophobic modification to polysaccharides imparts amphiphilic character to the polysaccharide improving its ability to form nanoparticles and for its use as a drug delivery vehicle (page 153, 3. Modified polysaccharides (MP) for preparation of their nanoparticles).  For chitosan, Namazi teaches hydrophobically modification with groups containing carboxylic groups (Sections 3.2; Table 2).   Hydrophobic hexadecyl chains are taught (hydrophobic chains having 16 carbon atoms) (Section 4.3.2).   The hydrophobic modification enhances the ability of the polysaccharide to act as a drug delivery vehicle (pages 153-160; Section 3.2).   It would have been obvious to use a hydrophobically-modified polysaccharide as taught by Namazi as the polysaccharide of Wang.  The rationale for this is that the hydrophobic modification enhances the ability of the polysaccharide to act as a drug delivery vehicle, as desired by Wang.   One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Regarding applicant’s argument that The claimed invention and Wang are mutually exclusive as application of a charged polysaccharide disables formation of hydrogen bonds that are essential in the method presented in Wang, applicant has provided no evidentiary support or logical reasoning to support this.  The examiner's response is that introduction of a charged polysaccharide into the nanoparticle of Wang would not have disrupted the nanoparticles of Wang causing them to fall apart because charged hydrophobic modification  to polysaccharides imparts amphiphilic character to the polysaccharide improving its ability to form nanoparticles for use as a drug delivery vehicle (Namazi, page 153, 3. Modified polysaccharides (MP) for preparation of their nanoparticles).  It would have been obvious to use a charged (ionic) hydrophobically-modified polysaccharide as the  polysaccharide of Wang.  The motivation for this is that the hydrophobic  modification enhances the  ability of the polysaccharide to  act as a drug delivery vehicle, as desired by Wang.   Regarding applicant’s argument of  the surprising result of nanoparticle stability and stable in water for at least 15 months, in water for at least 15 months, the size and stability could be tuned by varying the relative content of hydrophobic and hydrophilic groups in the hyaluronate derivatives, and there was a preferential bioaccumulation on the liver and lungs. The results are not unexpected because Namazi teaches that nanoparticles prepared from charged hydrophobically-modified polysaccharides are stable in water (pages 153-160). Namazi teaches that charged hydrophobic modification to polysaccharides imparts amphiphilic character to the polysaccharide improving its ability to form nanoparticles and for its use as a drug delivery vehicle (page 153, 3. Modified polysaccharides (MP) for preparation of their nanoparticles). Preferential bioaccumulation on the liver and lungs is not unexpected, as the shell is made of hyaluronic acid. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
October 19, 2022